Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendment
Applicant has filed an amendment on 6/22/2021 merging canceled claims 28 and 20 into each of their parent claims 7 and 18, respectively. No new adding to the claim was introduced.
In virtue of this communication, claims 7, 10, 12-19 and 23-27 are currently pending in the instant application. 

Response to Remarks
Applicant has amended independent claim 7 by incorporating feature claimed in dependent claim 28 into claim 7, and correspondingly cancelled claim 28. Applicant has also amended independent claim 18 in a similar way, incorporating the feature claimed in dependent claim 20 into claim 18, and correspondingly cancelled claim 20. Applicant submits none of the applied prior arts discloses the subject matter merged from the canceled claims, which Examiner has already admitted in the 5/14/2021 non-final Office Action, for the reason that Applicant admits in Applicant Specifications that the claimed subject matter is a design choice. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7,10, 12-19 and 23-27 are rejected under 103 as being unpatentable over Davidson; Philip L. et al. (US 20090259965 A1) in view of Griffin; Timothy et al. (US 20150279037 A1) and Kim; Kwanmi et al. (US 20200133615 A1) 
As to claim 7, Davidson discloses a layout identification method of a display wall applicable to an electronic device, wherein the display wall is formed by stitching a plurality of physical displays ([0076] ... The multi-input displays/screens may be in the form of a computer monitor, a television, a telephone display, a personal digital assistant, and other such devices, whether portable or stationary. Moreover, multiple devices, such as two or more computer monitors, may operate together to display collectively an image or images to a user or users
Figs. 12-15: as one example [0074] FIGS. 15A to 15E are schematic illustrations used to describe operations for controlling multiple, common display window frames in accordance with additional embodiments of the present invention) 
Davidson fails to directly disclose a display wall is formed by stitching a plurality of physical displays to establish an actual layout according to a preset layout. 
However, in a similar field of endeavor, Griffin discloses a layout identification method, wherein a display wall is formed by stitching a plurality of physical displays to establish an actual layout according to a preset layout ([0048] FIG. 4 illustrates in more detail the method of using a camera in combination with uniquely identifying output images along with automated image analysis to inform the server both of the identity of the individual displays in the video wall as well as the precise relative position and size of the displays in the video-wall). 
It would have been obvious to one of ordinary skill in the art to combine Griffin's image capturing method with the layout identification method by Davidson, “to improving the setup and operation of large displays and particularly to network addressable video-wall displays”, as revealed by Griffin in [0003]. 
Davidson and Griffin do not appear to directly disclose each display having a side frame, wherein the side frame in each of the plurality of physical displays is a collection of physical edges in each of the plurality of physical displays. 
However, in a similar field of endeavor, Kim discloses an electronic device and mapping information control method, with each display having a side frame, wherein the side frame in each of the plurality of physical displays is a collection of physical edges in each of the plurality of physical displays ([0053] For example, as illustrated in FIG. 1, the plurality of display devices (200-1 to 200-4) are arranged in the form of 2 by 2 (2×2). That is, the plurality of display devices are arranged such that there are two display devices horizontally and two display devices vertically. This is merely an example for convenience of description, and a total number and an arrangement of display devices forming the video wall may be variously changed). 
It would have been obvious to one of ordinary skill in the art to combine Kim's display device mapping information method with the modified layout identification method by Davidson, “thereby reducing a human error and increasing user convenience”, as revealed by Kim in [0005]. 
The combination of Davidson, Griffin and Kim continues to teach the layout identification method comprises: each physical display of the display wall displaying a preset image with same format comprising a preset pattern and a display identification number respectively in response to a signal (Griffin [0050] FIG. 6 illustrates the display adjustment process (60). The server outputs the appropriate (as needed at this stage in the process) unique identification images or color calibration image(s) to all the screens in the array (61) The user captures a live image of the screens (as requested by the server) (62). These are transferred to the server and analyzed (63). If both the user and server regard the results as satisfactory this step in the adjustment process ends (66), otherwise. The server adjusts the settings and or relationships between displays in the array based on results of automated image analysis (65) and outputs appropriate images at (61) once more. 
See also Griffin [0048] FIGs. 3-4). 
receiving an image of the actual physical layout of the display wall captured by an image capturing element to obtain a display wall image of the display wall, wherein the image of the actual physical layout presents the actual physical layout with locations of the preset image displayed by each of the plurality of physical displays (Kim [0051] According to an embodiment, the electronic device 100 is a device that obtains layout information, or the like, of a video wall from a photographed image of the video wall including the plurality of display device 200, ..., a camera that may photograph the video wall including the plurality of display devices 200. ..., the electronic device 100 may be implemented as a device receiving a photographed image of the video wall from an external camera and obtaining layout information of the video wall from the received image.
See also Griffin [0047] FIG. 3); and 
identifying the display wall image according to an image analysis on the preset images to obtain a virtual layout of the plurality of physical displays corresponding to the actual physical layout by at least identifying a location of a display range, and the display identification number of each of the plurality of physical displays (Kim [0070] The processor 120 may obtain a QR code corresponding to each of the plurality of display devices 200 from a photographed image, ... Also, the processor 120 may obtain information including a screen shape, a screen size, and a bezel size of the plurality of display devices based on the obtained QR code. Also, the processor 120 may identify whether the plurality of display devices 200 are in a regular arrangement state or an irregular arrangement state based on the obtained QR code. The regular arrangement may be a display configuration having a rectangular shape of a predetermined aspect ratio (e.g., 2×2, 3×1 and 3×2), and the irregular arrangement may not be a rectangular shape, but may be a display configuration configured arbitrarily by a user, or a display configuration that the plurality of display devices 200 are superimposed.
See also Griffin [0048] FIG. 4), 
wherein the virtual layout is to indicate a corresponding placement of each of the plurality of physical displays of the display wall (Kim [0081] Referring to FIG. 2, the processor 120 may obtain layout information of the video wall from a photographed image), wherein the preset pattern comprises an outer first color edge and an inner second color frame in different colors, and the outer first color edge surrounds the inner second color frame (Davidson [0037] ... a method of interfacing with a multi-input display device comprises displaying on a multi-input display device a graphical window and a first portion of an image within the graphical window, the displayed graphical window having an inner frame and an outer frame, identifying an initial position of one or more elements contacting the inner frame or the outer frame of the displayed graphical window.
As shown in Figs. 15D-15E, each of graphical windows W1 and W2 shows a rectangular dark-color out-most frame, surrounding a white-color intermediate frame, which surrounds a dark-color inner frame, which then surrounds an image represents a map. 
See also Figs. 8A-C, 9A-C, 10A-B), 
wherein the outer first color edge is expanded from the inner second color frame in an outward manner according to a predetermined relationship and correspondingly defines a quadrilateral outer frame abutting to the inner side of the side frame of the physical display (Davidson Figs.  8A-C, 9A-C, 10A-B, 15D-15E as explained above), 
and obtaining the display image wall of the display wall comprises: when obtaining the display wall image, obtaining accelerometer data and gyroscope data of the electronic device, wherein the step of identifying the display wall image according to the image analysis on the preset images to obtain the virtual layout of the plurality of displays corresponding to the actual layout comprises: determining the virtual layout of the plurality of displays according to the preset image, the accelerometer data, and the gyroscope data  (Griffin teaches determining the virtual layout of the plurality of displays according to the actual layout as explained in Figs 7-8 and in the Office Action above. 
Davidson and Griffin appear to be silent on determining the virtual layout of the plurality of displays according to the accelerometer data, and the gyroscope data. 
However, Application Specification teaches in paragraph [0028] “the electronic device 100 provided in the embodiment further includes an accelerometer 107 and a gyroscope 109 both electrically coupled to the processor 105. In some embodiments, the electronic device 100 may not include any accelerometer 107 nor any gyroscope 109. 
Applicant thus admits either utilizing accelerometer/gyroscope or not, is a design choice). 

As to claim 10, Davidson, Griffin and Kim further disclose the method according to claim 7, wherein the preset pattern further comprises a position recognition pattern located at a predetermined position not at a center of the inner second color frame (Kim [0094] FIG. 4A is a diagram illustrating a plurality of display devices forming a video wall arranged on one side, and FIG. 4B is a diagram illustrating a UI for setting contents of a video wall based on arrangement state information of the plurality of display devices 200 arranged in FIG. 4A.
 See also Davidson Fig. 12A). 

As to claim 12, Davidson, Griffin and Kim further disclose the method according to claim 7, wherein the image analysis comprises: defining a minimum rectangular outer frame surrounding the quadrilateral outer frame for the quadrilateral outer frame (Davidson Fig. 13A, as one non limiting example. [0127] .... the outer edge of window W1 locks window W1 and the content therein together). 

As to claim 13, Davidson further discloses the method according to claim 12, herein the image analysis comprises: performing angle calibration on each rectangular outer frame (Figs. 3D-3E, as one non limiting example); wherein when an angle between long sides and short sides of any two of the rectangular outer frames is smaller than a preset threshold angle, the two rectangular outer frames are rotated to be at an identical angle ([0084] ... as shown in FIG. 2B. Window rotation may also, optionally, be simultaneously controlled using fingers f1 and f2 (e.g., see FIGS. 3D and 3E discussed below). It is appreciated that while FIGS. 3D and 3E show two fingers disclosed on a single edge controlling window rotation, rotation may be implemented via multiple fingers disposed at different positions, such as on adjacent edges. Hence, two input points (e.g., two fingers) may be utilized to effect the position, scaling and rotation, that is, pan-zoom-rotate (or “PZR”) of a window or, in other words, implement rotation, scale and translation (“RST”) control of window 12 using two points of contact). 

As to claim 14, Griffin further discloses the method according to claim 12, wherein the image analysis comprises: performing dimension calibration on each rectangular outer frame; wherein when a length difference between long sides of any two of the rectangular outer frames is less than a preset first threshold length difference, adjusting the two rectangular outer frames to be of an identical dimension (As one example: Fig. 4 [0048]). 

As to claim 15, Griffin further discloses the method according to claim 12, wherein the image analysis comprises: performing dimension calibration on each rectangular outer frame; wherein the dimension calibration is performed on each rectangular outer frame according to dimension information of each of the plurality of physical displays (As one example: Fig. 4 [0048]). 

As to claim 16, Griffin further discloses the method according to claim 12, wherein the image analysis comprises: aligning each rectangular outer frame, wherein when a distance between any two s of any two of the rectangular outer frames is shorter than a preset threshold distance, adjusting the two vertices to one location to perform alignment (As one example: Fig. 4 [0048]). 

As to claim 17, Griffin further discloses the method according to claim 7, wherein the step of each physical display of the display wall displaying the preset image with the same format comprising the preset pattern and the display identification number respectively in response to the signal comprises: respectively displaying the preset images in a full-screen manner by the plurality of displays through the signal (Figs. 3-4 as examples. See also claim 20). 

As to claim 18, Davidson, Griffin and Kim teach the method performed by the electronic device of the present claim as detailed in rejection of claim 7 above. 
Therefore claim 18 is rejected on the same grounds as claim 7. 

As to claim 19, Davidson, Griffin and Kim further teach the electronic device according to claim 18, further comprising: an image management device configured to divide a display image into a plurality of divided images according to the virtual layout and transmit the plurality of divided images to the plurality of physical displays corresponding to the plurality of divided images through the communication module ([0053] FIG. 8 is the flow diagram for an image analysis and detection module). 

As to claim 23, Davidson, Griffin and Kim further teach the electronic device according to claim 18, wherein the preset pattern further comprises a position recognition pattern located at a predetermined position not at a center of the inner second color frame (The preceding limitation is a similar to that of claim 10, it is therefore rejected on similar grounds as claim 10). 

As to claim 24, Davidson, Griffin and Kim further disclose the method according to claim 7, wherein the step of each physical display of the display wall displaying the preset image with the same format comprising the preset pattern and the display identification number respectively in response to the signal comprises: transmitting the preset images to the plurality of displays by the electronic device to respectively display the preset image by each of the plurality of displays (Figs. 3-4 as examples). 

As to claim 25, Davidson, Griffin and Kim further disclose the method according to claim 7, wherein the step of each physical display of the display wall displaying the preset image with the same format comprising the preset pattern and the display identification number respectively in response to the signal comprises: respectively transmitting a trigger signal to the plurality of displays to respectively display the preset image by each of the plurality of displays, wherein the preset images are pre-stored in the plurality of physical displays (Davidson [0077] The present invention pertains, in particular, to a user interface windowing system. .... As described in detail below, the present invention is a user interface for controlling the windowing (or window framing) of images). 

As to claim 26, Davidson, Griffin and Kim further disclose the method according to claim 7, wherein the step of each physical display of the display wall displaying the preset image with the same format comprising the preset pattern and the display identification number respectively in response to the signal comprises: transmitting a trigger signal to an image management device to respectively input the preset images to the plurality of physical displays by the image management device (Griffin [0014] The methods to achieve the five types of adjustments outlined above by automation presented typically involve a user interacting with the server via a GUI containing instructions ...). 

As to claim 27, Davidson, Griffin and Kim further disclose the method according to claim 7, after the step of identifying the display wall image according to the image analysis on the preset images to obtain the virtual layout of the plurality of physical displays corresponding to the actual physical layout, the method further comprising: dividing a display image into a plurality of divided images according to the virtual layout by an image management device; and respectively transmitting the plurality of divided images to the plurality of physical displays correspondingly to display each of the plurality of divided images by corresponding display accordingly (Griffin Figs. 7-10. [0051]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621